Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 1 of 31




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. ______________________



  SAVILLS STUDLEY, INC.

                 Plaintiff,

  v.

  ASHLEY ELKIN

                 Defendant.




                          PLAINTIFF SAVILLS STUDLEY, INC.’S
                         MOTION FOR PRELIMINARY INJUNCTION


         NOW COMES Plaintiff Savills Studley, Inc. (“Savills Studley”), by and through

  undersigned counsel, as and for its Motion for Preliminary Injunction against Defendant Ashley

  Elkin (“Elkin”) pursuant to Federal Rule of Civil Procedure 65. In support hereof, Plaintiff

  respectfully states as follows:

                                        INTRODUCTION

         This case involves a brazen betrayal of trust by an employee against her former

  employer. Savills Studley is a real estate services and brokerage firm specializing in commercial

  tenant representation and consulting. In direct contravention of the express terms of a valid and

  enforceable employment agreement, one of Savills Studley’s former brokers in its Denver office,

  Ashley Elkin, engaged in a premeditated scheme to steal its confidential, proprietary, and trade

  secret information before Elkin’s abrupt, resignation from Savills Studley. The night before her
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 2 of 31




  resignation, Elkin surreptitiously entered Savills Studley’s Denver office premises in the middle

  of the night with an unknown male companion and filled numerous boxes with company

  documents with the intent to permanently deprive Savills Studley of such documents. Further, in

  the weeks preceding her resignation, Elkin uploaded a vast amount of confidential, proprietary,

  and trade secret information to her personal Dropbox account while simultaneously trying to

  cover her tracks by taking steps to delete files stored on her company-issued desktop computer.

  It was only through the retention of a third-party forensic investigator that Savills Studley was

  able to discover the extreme scope of Elkin’s nefarious plot. And despite repeated requests made

  to Elkin (and her counsel) for the return of this information, Elkin has steadfastly refused to do

  so.

         In addition to Elkin’s theft of her employer’s protectable trade secrets, Elkin also engaged

  in an elaborate deception that duped one of Savills Studley’s vendors into believing that Savills

  Studley’s was not the true owner and accountholder of an online database containing confidential

  client and company information amassed over several years by Savills Studley’s real estate

  brokers (“Savills-Apto Client Database” or “Database”). Elkin deliberately misrepresented to

  Savills Studley’s third-party vendor hosting the database—Apto, Inc. (“Apto”)—that she was the

  rightful owner of the client database. Through this deception, and despite Elkin’s resignation

  from Savills Studley, Elkin caused Apto to reassign administrative rights to Elkin. Using this

  administrative access, Elkin then took steps to freeze and deactivate the user accounts of all other

  Savills Studley end users from the Denver office, and then took the further step of freezing and

  deactivating Apto’s own administrative credentials to the Database. This prevented Apto from

  not only accessing the Savills-Apto Database, but also from restoring Savills Studley’s access in


                                                  -2-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 3 of 31




  a timely manner. At the same time, Elkin changed the account credentials from her work email

  to her personal email account, so that she could continue to access the company’s account after

  her employment ended—all in clear violation of her employment agreement and her fiduciary

  position at the company.

         This is an ideal case for issuance of a preliminary injunction to enforce the terms of

  Elkin’s contract and prevent her from illicitly utilizing Savills Studley’s proprietary and trade

  secret information. Without a court order requiring Elkin to return all of the information she

  stole—both hard copies and electronic data—Savills Studley will continue to suffer irreparable

  harm for which it has no adequate remedy at law. As discussed in detail below, Savills Studley

  has a strong likelihood of success on the merits of its claims for breach of contract, breach of

  fiduciary duty, conversion, and violations of the Defend Trade Secrets Act and the Colorado

  Uniform Trade Secrets Act. With every passing day that Elkin has access to Savills Studley’s

  trade secrets, which it acquired and cultivated over several years through immeasurable time and

  effort, the value those secrets drastically decreases. Moreover, the balance of equities clearly

  weigh in favor of Savills Studley, which is the aggrieved party attempting to enforce the clear

  and express terms of Elkin’s employment agreement. And the public interest favors enforcement

  of confidentiality provisions of employment contracts. Savills Studleys has exhausted all of its

  options to resolve this dispute without court intervention. Accordingly, the Court should grant

  Savills Studley’s motion for a preliminary injunction and stop Elkin’s pattern of deceit and

  treachery once and for all.




                                                 -3-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 4 of 31




                                     STATEMENT OF FACTS

  I.      Defendant Ashley Elkin’s Employment with Savills Studley.

          Savills Studley is a real estate services and brokerage firm specializing in commercial

  tenant-side representation and consulting. (Verified Compl. ¶ 12.) Savills Studley has thirty-one

  (31) offices located in North America, including an office in Denver, Colorado. (Id. ¶ 13.)

  Savills Studley hired Elkin on September 24, 2012 as an Assistant Director in its Washington,

  D.C. office.    (Id. ¶ 14.)   On March 11, 2015, Elkin subsequently transferred from the

  Washington, D.C. office to the Savills Studley Denver office. (Id.) Elkin was responsible for

  originating commercial real estate brokerage business for Savills Studley and for servicing

  existing commercial real estate brokerage business. (Id. ¶ 15.)

          When she was hired, Elkin signed an employment agreement on September 12, 2012 (the

  “Employment Agreement”), and agreed to abide by all company policies and practices.

  (Verified Compl. ¶ 16 & Exhibit A thereto.)           Savills Studley and Elkin entered into the

  Employment Agreement to protect Savills Studley’s trade secret, proprietary and confidential

  information and legitimate business interests, and to establish the terms and conditions of Elkin’s

  employment with Savills Studley.      (Id. ¶ 17.)     The Employment Agreement, among other

  restrictions, contains confidentiality, work product, non-compete, and non-solicitation

  restrictions, and imposes specific obligations on employees who terminate their employment.

  (Id. ¶ 18.)

          The confidentiality provision of the Employment Agreement provides, in pertinent part:

          5. Confidentiality.

          The Company possesses and continuously develops or acquires information not
          known to the general public relating to its current, future or prospective business

                                                  -4-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 5 of 31




         clients or suppliers, and its and its current, future and prospective clients’ and
         suppliers’ plans, prospects, procedures, means and methods, trade secrets,
         business information, financial data or material (all such information not known
         to the general public, whether in tangible or intangible form, including
         information received from current, future and prospective clients and suppliers,
         being herein called the “Company Information”). The parties intend that the
         term Company Information (i) will be read as broadly as possible, irrespective of
         whether any particular item constitutes a “trade secret” under applicable law, to
         include information developed by you as well as others, and whether now existing
         or developed in the future, and (ii) includes, without limitation, any Company
         client or supplier lists; information regarding pending or closed transactions;
         information developed by the Company pertaining to client preferences or
         plans; current, future, and prospective client names and requirements and all
         data provided by current, future, and prospective clients; financial, personal or
         business information; and business, marketing and research methods,
         strategies, plans and projections, and (iii) excludes information which the
         Company publishes on its website, in newsletters, publicly released market
         reports and similar publications.       You acknowledge that the Company
         Information is a unique and valuable asset of, and acquired at great time and
         expense by, the Company or its current, future, or prospective clients or
         suppliers, and that the Company takes adequate and reasonable steps to protect
         the confidentiality of the Company Information, and you agree that you (i) will
         hold all Company Information in confidence, (ii) will not use or disclose any
         Company information . . . (iv) will at all times during or after your employment
         with the Company refrain from any acts or omissions that would reduce the
         value of Company Information. You further agree that any disclosure or other
         use of the Company Information in violation of the foregoing would be wrongful
         and would cause irreparable harm to the Company. Upon the termination of
         your employment by the Company (whether terminated by you or the Company)
         . . . you shall return to the Company all Company Information in tangible form
         (including all copies thereof). Upon and following the termination of your
         employment (whether terminated by you or the Company) you shall not
         thereafter use or disclose any of the Company Iinformation for any purpose,
         except as you may be required by subpoena or other requirement of law.

  (Verified Compl. ¶ 19; Exhibit A, at Attachment B ¶ 5 (emphasis added).)

         The Employment Agreement also contains a work product provision, which provides:

         6. Work Product.

         Any and all programs, analysis, design, development, applications, process and
         related services whether prepared or performed by, or provided to, you while
         employed by the Company, including without limitation all diagrams, charts and

                                                -5-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 6 of 31




         other material related thereto (collectively, “Work Product”) are, and shall at all
         times be, the sole and exclusive property of the Company from and at such time
         as any thereof is created. The Company shall have the sole right to use the Work
         Product or refrain from using it, and may use and/or reproduce all or any portion
         of the Work Product as the Company chooses at any time and from time to time,
         in its sole discretion. You agree to assign and hereby do assign to the Company
         the sole and exclusive right, title and interest in all Work Product, and agree to
         execute and deliver to the Company and all documents that the Company may
         request, to convey to the Company any interest you may have in any Work
         Product, or that are otherwise necessary to protect and perfect the Company’s
         interest in such Work Product.

  (Verified Compl. ¶ 20; Exhibit A, at Attachment B ¶ 6 (emphasis added).)

         As it pertains to non-competition, the Employment Agreement states:

         7. Non-Competition.

         You shall not, during the term of your employment by the Company and for a
         period of ten (10) months after termination of your employment with the
         Company . . . directly or indirectly, as an individual or as an employee, agent,
         officer, director, shareholder, partner or member of any other company or other
         organization (“New Employer”), solicit business from, or provide service to
         (excluding business or services wholly unrelated to those conducted or offered by
         the Company), or adversely affect or attempt to adversely affect the Company’s
         dealings with, any individual, company or other organization (i) to which during
         the term of your employment by the Company you provided service (or assisted
         others in providing service) or (ii) from which during the term of your
         employment by the Company you solicited business (or assisted others in
         soliciting business), or (iii) with which during the term of your employment by
         the Company you had contact (but excluding any clients for whom you closed
         transactions in the year prior to commencing employment with the Company[)].

         You agree that the foregoing restrictions are necessary to protect: against (i)
         disclosure of Company Information including disclosure of confidential
         information regarding the Company’s customers and clients, and you
         acknowledge that any violation of this provision would result in the inevitable
         disclosure of, Company Information, (ii) damage to the Company’s goodwill, and
         (iii) the irreparable harm that would result from any violation of this provision by
         you because of the unique nature of your services to the Company.

  (Verified Compl. ¶ 21, Exhibit A, at Attachment B ¶ 7 (emphasis added).)




                                                 -6-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 7 of 31




          The Employment Agreement also contains an acknowledgments paragraph, which states,

  in pertinent part:

          9. Acknowledgments by Employee.

          …You agree that the potential harm to the Company of the non-enforcement of
          your obligations under the Confidentiality, Work Product, Non-Competition, and
          Non-Solicitation provisions of this Agreement outweighs any harm to you due to
          their enforcement by injunction or otherwise. And you acknowledge that you
          have carefully read this Agreement and have given careful consideration to the
          restraints imposed upon you by this Agreement and are in full accord as to their
          necessity for the reasonable and proper protection of the Company, the
          Information, the Work Product and the Company’s client and employee
          relationships.

          In the event of any breach by you of any of the provisions of Section 5, 6, 7 or 8
          of this Agreement, you acknowledge that the Company shall be entitled to
          obtain from any court of competent jurisdiction temporary, preliminary and
          permanent injunctive relief to restrain such breach. You agree that the
          Company shall not be required to post a bond in order to obtain injunctive relief,
          and you waive your right to a bond in the event a court enters a temporary or
          preliminary injunction. You further acknowledge that the provisions of Sections
          5, 6, 7 and 8 above are reasonable and necessary to protect the Company’s
          legitimate protectable interests. The Company’s right to obtain an injunction or
          other equitable relief to enforce such terms of the Agreement shall be in addition
          to all other rights the Company may otherwise have.

  (Verified Compl. ¶ 22; Exhibit A, at Attachment B ¶ 9 (emphasis added).)

          The Employment Agreement also contains a paragraph that sets forth Elkin’s obligations

  when she terminates her employment, which states, in pertinent part:

          15. Salesperson Terms and Conditions: Termination Obligations

          . . .Upon any such termination of employment, the following shall apply: . . . (b)
          immediately turn over to the Company all correspondence, files, memoranda
          and other records retained by Salesperson relating to Salesperson’s business
          activities, provided that Salesperson shall be entitled to retain and/or obtain from
          the Company promptly upon written request, copies of such materials as are
          reasonably necessary for Salesperson to close the transactions listed on the
          Termination Transaction List and agreed to by the Company, (c) cooperate with
          the Company in effecting a smooth transition of such business activities and in


                                                  -7-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 8 of 31




             ensuring that the termination does not disrupt any ongoing transactions . . . .
             Salesperson agrees, in any event, not to disparage the Company or otherwise
             take any action that would disrupt the Company’s ongoing business or client
             relationships.

  (Verified Compl. ¶ 23; Exhibit A, at Attachment C ¶ 15 (emphasis added).)

             The Employment Agreement remained in full force and effect throughout Elkin’s

  employment with Savills Studley; and the foregoing provisions expressly survive the term of

  Elkin’s employment. (Verified Compl. ¶ 24.)

  II.        Savills Studley Compiles and Cultivates Unique Client, Market, Research, and
             Company Information To Set Itself Apart From Its Competitors.

             For years, all of the employees in Savills Studley’s Denver office have collectively and

  regularly compiled and cultivated unique and competitively-sensitive client, market, research,

  and company information for use in conducting Savills Studley business. This includes, for

  example, transaction data, contact names, phone numbers, email addresses, personal notes,

  histories of conversations, prompts on when to contact prospective and current clients, Savills

  Studley-curated brokerage presentations and plans, unique Savills Studley brokerage tools and

  resources available only to Savills Studley employees, Savills Studley proprietary market and

  client research and analysis, proprietary financial analyses of real estate holdings and positions,

  and research regarding prospective clients and prospective commercial opportunities for existing

  clients.     (Verified Compl. ¶ 25.) By virtue of the unique Savills Studley business model, the

  employees in Savills Studley’s Denver office have been able to acquire and aggregate data that

  its competitors would not otherwise be able to obtain, and use it in a manner that affords more

  value to Savills Studley’s existing and prospective tenant clients. (Id. ¶ 26.) Because of the

  significant time, effort, expense and expertise devoted by the Savills Studley Denver office to


                                                   -8-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 9 of 31




  aggregating, organizing, and cultivating this uniquely valuable client, market, research, and

  company information, Savills Studley has consistently treated this information as “Company

  Information” and “Work Product,” as those terms are broadly defined in Elkin’s Employment

  Agreement (Id. ¶ 27.)

            It is this Company Information and Work Product that provides Savills Studley with the

  competitive edge over other brokerage firms in and around the Denver area. (Verified Compl. ¶

  28.) Indeed, Savills Studley is the leading commercial real estate services firm in the U.S.

  specializing in tenant representation. (Id.) This business model, and the company information

  and work product generated and aggregated by the Savills Studley Denver office permits Savills

  Studley to advocate for its tenant-only clients in a unique way. (Id.) Furthermore, it is this

  Company Information and Work Product that has enabled Savills Studley’s Denver office to

  more than double in size (and revenues) since 2017. (Id. ¶ 29.)

            Given the highly proprietary, competitive, sensitive, and confidential nature of this

  company information and work product, Savills Studley had strict policies and procedures in

  place regarding the compilation, access, and disclosure of this company information and work

  product—as made clear, for example, in the comprehensive Employment Agreement Elkin

  signed.     (Verified Compl. ¶ 30.)   What is more, and pursuant to these policies, company

  information and work product was to be stored on Savills Studley-managed corporate and

  company networks only. (Id.) And access to the Savills Studley network required two-factor

  authentication and Savills Studley-issued credentials. (Id.)




                                                  -9-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 10 of 31




   III.   Savills Studley Contracts with Apto to Create a Customized Data of Company and
          Client Information for the Denver Office.

          In an effort to consolidate, organize, and more thoughtfully aggregate certain office-

   specific company information and work product, Savills Studley’s Denver office decided to

   utilize a customized third-party platform created and managed by Apto, Inc. (“Apto”). (Verified

   Compl. ¶ 31.) To that end, Savills Studley’s Denver office entered into a Subscription Services

   Agreement with Apto to begin using Apto’s CRM platform, and started building the Savills-Apto

   Client Database thereon. (Id. ¶ 32.) Savills Studley’s Denver brokers use Apto to manage and

   aggregate its confidential client and prospective client data and work product, track and manage

   communications with clients and prospective clients, track and manage client leads, and track

   and manage Company Information, plans and research regarding existing clients, plans and

   research regarding prospective clients and prospective business opportunities for existing clients,

   mark up and analyze client files, aggregate and organize market research and pricing analyses.

   (Id. ¶ 33.) This company information and work product that was aggregated and organized in the

   Savills-Apto Client Database included, importantly, information and data that only Savills

   Studley was in a unique position to receive. (Id. ¶ 34.)

          Additionally, Savills Studley’s Denver brokers collect client data by foot, canvassing

   buildings, and also via phone calls to decision makers at prospective and current clients.

   (Verified Compl. ¶ 35.) The brokers gather information related to prospective and current

   clients’ real estate, as well as their real estate-related business plans. (Id.) The brokers also

   analyze and aggregate information from public databases and records, private databases to which

   Savills Studley subscribes, press releases, building sale offerings, comparables, word of mouth,

   building owner press releases, market reports, and loan databases. (Id.)

                                                  -10-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 11 of 31




          Savills Studley’s Denver brokers compile all this information into the database stored on

   Apto’s platform—the “Savills-Apto Client Database.” (Verified Compl. ¶ 36.) The Database is

   shared and created collectively by the Denver office, and every Savills Studley Denver employee

   who gathers data enters it into the shared Savills-Apto Client Database, which is accessed and

   utilized only by licensed end users authorized by Savills Studley. (Id.) Savills Studley’s Denver

   brokers use information from the Client Database to compile market and tenant statistics in order

   to prioritize day-to-day tasks, prioritize client and prospective client interaction, populate

   analysis and research initiatives, and service the Company’s national clients that may have needs

   in the metropolitan area of Denver, Colorado. (Id. ¶ 37.)

          During and in furtherance of her employment at Savills Studley, Elkin was the account

   administrator for the Savills-Apto Client Database on behalf of the Savills Studley Denver office.

   (Verified Compl. ¶ 38.) And during and in furtherance of her employment at Savills Studley,

   Elkin signed, on behalf of Savills Studley and in her capacity as Assistant Director, the order

   forms for the end-user licenses procedure from Apto for the use of the Savills-Apto Client

   Database by employees of the Savills Studley Denver office. (Id.) And only authorized end-

   users, with specially administered, unique Apto credentials, may access the Savills-Apto Client

   Database. (Id. ¶ 39.)

   IV.    Elkin’s Trespass, Theft, and Misappropriation of Savills Studley’s Confidential,
          Proprietary, and Trade Secret Information.

          Inexplicably, on the night of September 20, 2018, going well into the early hours of the

   morning of September 21, 2018, Elkin and an unknown male companion entered the Savills

   Studley’s Denver office premises. (Verified Compl. ¶ 40.) Surveillance footage shows Elkin

   and the unknown male companion going in and out of the Denver office and removing a large

                                                 -11-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 12 of 31




   number of boxes from the premises. (Id. ¶ 41.) When employees arrived to the office on the

   morning of September 21, 2018, they arrived to find Elkin had entirely cleared out her desk,

   removing every file and item from her cubical and locker, and leaving only her desktop

   computer. (Id. ¶ 42.) Then, on September 21, 2018 at 3:39 p.m. MDT, just hours after she

   absconded with boxes of documents from the Denver office, Elkin abruptly resigned her

   employment from Savills Studley via a one-sentence email sent to Mr. Schuham, stating only, “I

   am resigning and leaving.” (Id. ¶ 43 & Exhibit B thereto.)

           Following Elkin’s abrupt resignation, Rick Schuham, Vice Chairman and Director of

   Savills Studley’s Denver office, and Sheila Stone-Sheehy, Operations Manager of the Savills

   Studley Denver office, took steps to deactivate Elkin’s company credentials to both company

   networks and property. (Verified Compl. ¶ 44.) It was during that process that Savills Studley

   discovered Elkin’s late night visit to the Denver office the night before her resignation and her

   theft of company information and property. (Id.) As a result of this discovery, Savills Studley

   conducted a forensic analysis of Elkin’s computer and electronic resources to evaluate whether

   Elkin had stolen any other company information or work product. (Id.) From that forensic

   investigation, Savills Studley’s IT team discovered Elkin had uploaded approximately 100 GB of

   company files and information from her company-issued computer and company-maintained

   servers to her personal Dropbox account outside the company from August 23-26, 2018 and

   again on September 21, 2018. (Id. ¶ 45.) This amounted to tens of thousands of company files.

   (Id.)

           Indeed, the company information and work product Elkin systematically took from the

   company comprised some of the company’s most valuable and competitively sensitive market


                                                 -12-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 13 of 31




   analyses, aggregated client data, and prospective client leads and business opportunities for the

   Denver office. (Verified Compl. ¶ 46.) Critically, the company information and work product

   also included the data and information described above to which Savills Studley had unique

   access given its unique business model as a tenant-only brokerage business. (Id.) All of this

   company information and work product constitutes data and information which sets Savills

   Studley apart from and gives it a competitive advantage over its competitors. (Id.) In addition to

   the electronic files of company information and work product Elkin stole from the company’s

   networks, Savills Studley’s IT team also found that in the weeks leading up to her resignation

   Elkin also took steps to delete files and folders she generated during her employment with

   Savills Studley. (Id. ¶ 47.)

   V.     Elkin Blocks Savills Studley’s and Apto’s Access to Savills Studley’s Client
          Database.

          On September 21, 2018, in light of Elkin’s abrupt resignation, Ms. Stone-Sheehy and Mr.

   Schuham had a call with Chadd Smith, Customer Success Manager at Apto, asking that Apto

   change the administrator for the Savills-Apto Client Database from Elkin to MacKenzie

   Garrabrant, a current employee of Savills Studley’s Denver office. (Verified Compl. ¶ 48.) The

   Database activity logs reveal that following that call, on September 21, 2018, Apto took steps to

   reassign Elkin’s credentials to Ms. Garrabrant, change the default lead user to Ms. Garrabrant,

   and deactivate Elkin’s account. (Id. ¶ 49.) On the same day, however, just two hours later, the

   Database activity logs show that Apto then reactivated Elkin’s administrative credentials and

   changed the lead default user back to Elkin, and deactivated Ms. Garrabrant’s credentials. (Id. ¶

   50.) As Savills Studley understands, based upon information and belief, on September 21, 2018,

   when Elkin discovered her Apto credentials had been deactivated, she contacted Apto and

                                                 -13-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 14 of 31




   intentionally misrepresented to Apto that she was the rightful owner of the Savills-Apto Client

   Database. (Id. ¶ 51.) Based on that false representation and the fact that Elkin had previously

   been the account administrator for the Database, Apto reactivated Elkin’s administrative

   credentials and changed the lead default user back to Elkin. (Id.)

          Just minutes after Elkin’s access was restored, the Database activity logs show that on

   September 21, 2018, Elkin proactively froze and deactivated the credentials for all of Savills

   Studley’s authorized users, and changed the email associated with her Apto credentials from her

   work email address (aelkin@savills-studley.com) to her personal email (Gmail) account,

   presumably to permit her to access the account after her resignation from Savills Studley.

   (Verified Compl. ¶ 52.) Then, on September 25, 2018, four days after her resignation, while still

   illicitly holding her administrative credentials hostage, the Database activity logs show that Elkin

   froze and deactivated Apto’s own administrative account for the Savills-Apto Client Database.

   (Id. ¶ 53.) As a result of that action, Apto was powerless to access and control the Database and

   was precluded from restoring Savills Studley’s access to its Database. (Id.) Upon information

   and belief, Elkin’s actions forced Apto to request from Salesforce, the ultimate operator of the

   platform, to shut down the Savills-Apto Client Database entirely so that no party—not Elkin, not

   Savills Studley, and not even Apto—could access or control the Database. (Id. ¶ 54.)

          On October 2, 2018, Savills Studley sent a letter to Elkin, requesting that she provide a

   detailed description of what she removed from the Denver office the night of September 20 and

   the morning of September 21, and instructed her to refrain from deleting, destroying, altering, or

   giving or disclosing company documents, information or property to any third party, and to




                                                  -14-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 15 of 31




   return all Company documents, information and property to Savills Studley. (Verified Compl. ¶

   55 & Exhibit C thereto.) Elkin did not respond to Savills Studley’s letter. (Id. ¶ 56.)

          Ten days later, on October 12, 2018, Savills Studley sent Elkin a second cease-and-desist

   letter, requesting that (i) she notify Apto in writing that she is not the rightful owner or

   accountholder of the Savills-Apto Client Database, and that she relinquish any previously

   claimed rights to access the Database, (ii) she return all copies of information she uploaded or

   otherwise obtained from the Database, (iii) provide a full accounting of the company documents

   and files—both electronically and in hard copy—she removed from the company premises in the

   days leading up to her resignation, (iv) return all copies—whether electronically held or held in

   hard copy—of all company information and work product removed from the company premises

   and networks without authorization, and (v) identify the male companion that came to the

   Denver premises on the night of September 20, 2018 and early morning September 21, 2018 who

   helped Elkin remove boxes. (Verified Compl. ¶ 57 & Exhibit D thereto.) After much delay,

   Savills Studley was contacted by Elkin’s attorney. (Id. ¶ 58.) Though the parties’ counsel had a

   couple of telephone conversations, no resolution has been reached, no accounting was provided,

   no company information or work product returned, and no representation made to Apto

   clarifying that Savills Studley was the rightful owner of the Savills-Apto Client Database. (Id.)

          Because Elkin had locked Apto out of its own technology by freezing and deactivating

   Apto’s administrative access, and frozen Savills Studley frozen out of the Savills-Apto Client

   Database, it took Savills Studley tens of thousands of dollars in out-of-pocket expenses,

   significant internal resources, and over one month to regain access. (Verified Compl. ¶ 59.) As

   a result, for an entire month, Savills Studley’s brokers were unable to access the Client Database,


                                                  -15-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 16 of 31




   and were prevented from performing their day-to-day work, causing significant disruption to

   Savills Studley’s operations. (Id. ¶ 60.) Savills Studley’s Denver brokers were unable to access

   current and prospective client information. (Id. ¶ 61.) They did not have access to the details of

   conversations or the history of information shared with current and prospective clients, or

   interactions others have had with specific individuals to inform future discussions, and therefore

   did not have a meaningful way to communicate with their current and prospective clients and

   contacts. (Id.)

            Elkin’s willful and deliberate blocking of Savills Studley’s access to the Database also

   prevented Savills Studley’s Denver brokers from thoughtfully sorting prospects, which is a

   critical exercise in organizing their prospecting activities.    (Id. ¶ 62.)   These details help

   employees develop to have productive conversations with current and prospective clients. (Id.)

   Savills Studley’s Denver brokers also lost access to their automated reminders and prompts,

   which inform them of dates to call current and prospective clients for follow-up purposes, in

   order to develop and maintain client goodwill and relations. (Id. ¶ 63.) Without access to the

   Savills-Apto Client Database, Savills Studley’s Denver brokers also could not sort their

   aggregated data by industry group to help clients understand their position in real estate as it

   relates to industry peers. (Id. ¶ 64.) They could not access or sort data by building or landlord,

   preventing brokers from identifying prospective clients in a building Savills Studley has recently

   done work on, or who rent from common landlords. (Id.)

          Simply, Elkin’s sabotage prevented Savills Studley’s Denver office from operating

   effectively for an entire month. (Verified Compl. ¶ 65.) All the while, Elkin had in her

   possession competitively sensitive confidential, proprietary, and trade secret information that she


                                                  -16-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 17 of 31




   had stolen from Savills Studley and that she had previously threatened to sell and use

   competitively against Savills Studley. (Id.) After significant time, expense, negotiation, third-

   party involvement, and daily calls and conversations with Apto and outside counsel, Savills

   Studley finally regained access to the Savills-Apto Client Database on October 26, 2018. (Id. ¶

   66.)

                                              ARGUMENT

   I.     THE GOVERNING STANDARD WARRANTS ISSUANCE OF A PRELIMINARY INJUNCTION.

          To be entitled to a preliminary injunction, the Plaintiff must show: (1) that it is likely to

   succeed on the merits, (2) that it is likely to suffer irreparable harm in the absence of preliminary

   relief, (3) that the balance of equities tips in its favor, and (4) that an injunction is in the public

   interest. See, e.g., Planned Parenthood of Kansas v. Anderson, 882 F.3d 1205, 1223 (10th Cir.

   2018) (citing Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008)). It is

   well-established that “[t]he Federal Rules of Evidence do not apply to preliminary injunction

   hearings.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1188 (10th Cir. 2003). For this

   reason, “[t]he fact that evidence might be excludable goes to the weight of that evidence, not

   necessarily its admissibility.” DigitalGlobe, Inc. v. Paladino, 269 F. Supp. 3d 1112, 1119 (D.

   Colo. 2017). To obtain a preliminary injunction, “the movant’s right to relief must be clear and

   unequivocal” and Plaintiff clearly satisfies this standard here. See Diné Citizens Against Ruining

   Our Env’t v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016).

   II.    SAVILLS STUDLEY HAS A STRONG LIKELIHOOD OF SUCCESS ON THE MERITS OF ITS
          CLAIMS AGAINST ELKIN.

          Savills Studley’s Verified Complaint demonstrates a strong prima facie showing that

   Elkin has breached and will continue to breach her Employment Agreement by removing

                                                    -17-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 18 of 31




   Savills’ Studley’s confidential, proprietary, and trade secret information from Savills Studley’s

   premises and uploading such information on the eve of her resignation. These same actions also

   constitute a breach of Elkin’s fiduciary duty to her former employer. Elkin also breached her

   fiduciary duty when she wrongfully misrepresented to Apto that she, not Savills Studley, was the

   rightful owner and accountholder, causing Apto to block Savills Studley’s access to its account,

   which prevented Savills Studley from conducting its normal course of business. Elkin’s theft of

   these these materials also constitutes conversion of Savills Studley’s property. These materials

   further constitute trade secrets and therefore Elkin’s misappropriation constitutes a violation of

   the Defend Trade Secrets Act and the Colorado Uniform Trade Secrets Act. Without immediate

   injunctive relief requiring Elkin to account for and return all of the materials she uploaded,

   exported, and/or removed from Savills Studley’s premises, Company networks, and the Savills-

   Apto Client Database, Elkin will continue to violate her contractual and fiduciary duties, and will

   continue to retain unauthorized possession of Savills Studley’s property.

          A. Savills Studley Is Likely to Prevail on the Merits of Its Breach of Contract
             Claim.

          Elkin blatantly breached the Confidentiality and Work Product provisions of her

   Employment Agreement when she improperly uploaded Savills Studley’s confidential,

   proprietary, and trade secret information and removed Savills Studley’s property from the

   Denver office on the eve of her resignation. To prove a breach of contract, a plaintiff must

   demonstrate: (i) the existence of a valid and enforceable contract, (ii) performance by the

   plaintiff, (iii) breach of contract by the defendant, and (iv) resultant injury to the plaintiff. See

   W. Distrib. Co. v. Diodosio, 841 P.2d 1053, 1058 (Colo. 1992); TBL Collectibles, Inc. v. Owners



                                                   -18-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 19 of 31




   Ins. Co., 285 F. Supp. 3d 1170, 1197 (D. Colo. 2018). Savills Studley satisfies all four of these

   elements.

           Colorado courts routinely grant preliminary injunctions in breach of contract cases

   analogous to this case. For instance, in Executive Consulting Group, LLC v. Baggot, the court

   granted plaintiff company’s motion for a preliminary injunction against a former employee who

   breached her employment agreement and misappropriated trade secrets. No. 1:18-cv-00231,

   2018 WL 1942762 (D. Colo. Apr. 25, 2018). The former employee had access to the company’s

   secured, password-protected systems, including the company’s customer relationship

   management software. Id. at *2. In the days leading up to her resignation, the employee emailed

   herself lists of clients and client contacts, project lists, confidential client presentation materials,

   pitch decks, among other confidential information. Id. at *3. The court held the company had a

   substantial likelihood of success on the merits of both its breach of contract and trade secret

   misappropriation claims. Id. at *6-8. As for the breach of contract claim, the facts showed the

   employee breached the confidentiality provision by emailing herself information covered by the

   definition of confidential information in her employment agreement, which included client lists,

   client contact information, the company’s internal memoranda and documents, and client

   proposals. Id. at *6.

          Similarly, here Savills Studley has a strong likelihood of success in proving Elkin

   breached her Employment Agreement. The Employment Agreement with Savills is a valid and

   enforceable contract, dated and signed by both parties. The parties acted pursuant to the

   Employment Agreement for approximately six years, and it is undisputed that Savills Studley

   fully performed under the contract. The Employment Agreement’s Confidentiality and Work


                                                    -19-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 20 of 31




   Product provisions require Elkin to hold all Company Information in confidence and refrain from

   any acts that reduce the value of that information. (Employment Agreement, at Attachment B ¶¶

   5-6.) It further requires that, upon Elkin’s termination of employment, she return to Savills

   Studley all Company Information, including all copies.       (Id.)   Elkin also agreed that all

   programs, analysis, design, development, applications, process and related services prepared or

   performed by her while employed constitute “Work Product” which belong solely to Savills

   Studley. (Id.) By her actions, Elkin has clearly violated the Confidentiality provisions of her

   Employment Agreement, which entitles Savills Studley to injunctive relief pursuant to the

   express terms of the Employment Agreement. (See Employment Agreement, at Attachment B ¶ 9

   (“In the event of any breach by you of any of the provisions of Section 5, 6, 7 or 8 of this

   Agreement, you acknowledge that the Company shall be entitled to obtain from any court of

   competent jurisdiction temporary, preliminary and permanent injunctive relief to restrain such

   breach.” (emphasis added).)

          As in Baggot, Elkin breached the Confidentiality and Work Product provisions of the

   Employment Agreement by removing boxes of Savills Studley’s property the night before she

   resigned, and by uploading Savills Studley’s data to her personal Dropbox in the weeks leading

   up to her resignation. Contrary to Elkin’s obligations under the Employment Agreement, and

   despite Savills Studley’s multiple requests, Elkin has not returned Savills’ Company Information

   and Work Product. Her actions diminish the value of Savills Studley’s confidential, proprietary,

   and trade secret information, which derive their value from its secrecy and the economic

   advantage they give to Savills Studley.




                                                -20-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 21 of 31




          B. Savills Studley Is Likely to Succeed on the Merits of Its Breach of Fiduciary
             Duty Claim.

          For similar reasons, Savills Studley is also likely to succeed on its breach of fiduciary

   claim against Elkin. Colorado law recognizes that employees owe fiduciary duties, including the

   duty of loyalty, to their employers. Jet Courier Serv., Inc. v. Mulei, 771 P.2d 486, 493 (Colo.

   1989); Graphic Directions, Inc. v. Bush, 862 P.2d 1020, 1023 (Colo. App. 1993); Wells Fargo

   Ins. Servs. USA, Inc. v. McQuate, 276 F. Supp. 3d 1089, 1114 (D. Colo. 2016). If the employee

   has agency to act on the employer’s behalf, a fiduciary relationship exists. Graphic Directions,

   Inc. v. Bush, 862 P.2d 1020, 1023 (Colo. App. 1993). In such a case, the fiduciary duty of

   loyalty requires that an individual acts solely for the benefit of the principal. Wells Fargo, 276 F.

   Supp. 3d at 1114. Moreover, “[r]esignation or termination does not automatically free a director

   or employee from his or her fiduciary obligations.” T.A. Pelsue Co. v. Grand Enters., Inc., 782

   F. Supp. 1476, 1486 (D. Colo. 1991).

          To recover under a breach of fiduciary duty cause of action a plaintiff must show: (i) the

   defendant was acting as a fiduciary of the plaintiff; (ii) the defendant breached their

   fiduciary duty; and (iii) that the defendant’s breach caused the plaintiff’s damages. Taylor v.

   Taylor, 381 P.3d 428, 431 (Colo. App. 2016). Savills Studley is likely to succeed on each of

   these elements.

          During her employment with Savills, Elkin held the position of Assistant Director and

   had the authority to act on Savills Studley’s behalf.         Indeed, she was the Apto account

   administrator on behalf of Savills Studley, and acted as the liaison between Savills Studley and

   Apto. Elkin breached her fiduciary duty by uploading Savills Studley’s confidential, proprietary,

   and trade secret information to her Dropbox, and by stealing boxes of Savills Studley’s property

                                                   -21-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 22 of 31




   in the dead of night on September 20 and 21, 2018. See Reconstruction Experts Inc. v. Franks,

   No. 2018CV30508, 2018 WL 1973177, at *5-6 (D. Colo. Feb. 23, 2018) (granting preliminary

   injunction, finding plaintiff had a likelihood of success on the merits of its breach of fiduciary

   duty claim where the former employee, while still employed, solicited a co-worker to work for a

   competing company). She further breached her fiduciary duty by misrepresenting to Apto that

   she, not Savills Studley, was the true owner of the Apto account and Client Database, causing

   Apto to block Savills Studley’s access to the account. These representations were false, and

   Elkin knew they were false. As a result, Elkin willfully interfered with Savills Studley’s ability

   to conduct a substantial amount of business in the weeks following her resignation. Contrary to

   her obligation to act solely in Savills Studley’s benefit, Elkin conduct evinces her intent to injure

   Savills Studley.

          C. Savills Studley Is Likely to Succeed on the Merits of Its Conversion Claim.

          Elkin’s unauthorized uploading of Company Information and Work Product to her

   personal Dropbox, and her unlawful taking of Savills Studley’s Company Information and

   property from its premises also evidences Savills Studley’s likelihood of success on its

   conversion claim.     Under Colorado law, conversion is “any distinct, unauthorized act of

   dominion or ownership exercised by one person over the personal property belonging to

   another.” Itin v. Ungar, 17 P.3d 129, 136 (Colo. 2000); Rhino Fund, LLP v. Hutchins, 215 P.3d

   1186, 1195 (Colo. App. 2008). To demonstrate conversion a plaintiff must show (i) the

   defendant has committed a distinct act of ownership or control over property; (ii) the property

   belonged to the plaintiff; (iii) the act was unauthorized; (iv) the plaintiff demanded return of the

   property; and (v) the defendant refused to return the property. Scott v. Scott, 2018 WL 1007957,


                                                   -22-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 23 of 31




   at *6 (Colo. App. 2018) (citing Glenn Arms Assocs. v. Century Mortg. & Inv. Corp., 680 P.2d

   1315, 1317 (Colo. App. 1984)).

          Elkin’s actions here are similar to those of the defendant employees in Statera, Inc. v.

   Henrickson, No. 09-cv-01684, 2009 WL 2169235 (D. Colo. July 17, 2009). In Henrickson, the

   court granted a temporary restraining order on an employer’s claims, including conversion,

   against two former employees. Id. The defendants had downloaded, copied, and emailed to

   themselves the company’s confidential and proprietary information just days before they

   resigned. Id. at *2. Here, on the night before she resigned, Elkin entered Savills’ offices under

   cover of darkness and removed documents and other Savills Studley property from the

   premises. And, between August and September, she uploaded approximately 100 GB of Savills

   Studley’s confidential, proprietary, and trade secret information to her Dropbox. In doing so, she

   committed an act of unauthorized control over Savills Studley’s property. Savills Studley twice

   demanded Elkin return what she took in letters dated October 2, 2018 and October 12, 2018. She

   ignored these demands, and continues to wrongfully remain in possession of Savills Studley’s

   property and data.

          In light of Savills Studley’s strong likelihood of success on the merits of its conversion

   claim, coupled with Elkin’s willful refusal to return the confidential, proprietary and trade secret

   information she took from Savills Studley, preliminary injunctive relief is warranted to effectuate

   the return of Savills Studley’s Company Information. Therefore, the Court should issue a

   preliminary injunction requiring Elkin to return all of the Company Information and property she

   stole, misappropriated, and/or uploaded without authorization.




                                                  -23-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 24 of 31




          D. Savills Studley Is Likely to Succeed on the Merits of Its Defend Trade Secrets
             Act Claim.

          Elkin’s unauthorized uploading of the Dropbox materials and taking of Savills Studley’s

   hard copy documents demonstrates Savills Studley’s likelihood of success on its Defend Trade

   Secrets Act (“DTSA”) claim. Under the DTSA, a person misappropriates trade secrets when: (i)

   there is an existence of a trade secret that relates to a product or service used in, or intended for

   use in, interstate or foreign commerce; (ii) the person acquires, uses, or discloses the trade secret

   without consent; and (iii) the person acquiring, using, or disclosing the trade secret knew or had

   reason to know that the trade secret was acquired by improper means. 18 U.S.C. §1839(5). The

   statute broadly defines “trade secret” to include “all forms and types of financial, business,

   scientific, technical, economic, or engineering information” so long as “the owner thereof has

   taken reasonable measures to keep such information secret” and “the information derives

   independent economic value, actual or potential, from not being generally known to, and not

   being readily ascertainable through proper means….” 18 U.S.C. §1839(3).

          Elkin’s actions here are similar to those of the defendant in Loenbro Inspection, LLC v.

   Sommerfield, No. 18-cv-01943-PAB, 2018 WL 3659396 (D. Colo. Aug. 2, 2018). In Loenbro

   Inspection the court granted a TRO on an employer’s claim, including under the DTSA, against

   three former employees. Id. The employees had retained data from a memory card containing

   proprietary company information and trade secrets following their departure from the company.

   Id.   Here, the materials Elkin retained through her Dropbox account, and the hard copy

   documents she removed from the Savills Studley premises, include (among other documents)

   client lists, corporate intelligence, and deal documentation. These documents provide Savills

   Studley with value by creating a competitive advantage for the company. Savills Studley has

                                                   -24-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 25 of 31




   taken significant efforts in confidentiality and has taken care to keep them confidential. These

   efforts include maintaining them in secure databases – such as the Apto system – and limiting

   access only to those employees who need access.

          The above demonstrates that Savills Studley’s materials at issue constitute protectable

   trade secrets under the DTSA. Elkin uploaded these trade secrets to her private Dropbox account

   without authorization and unlawfully retained them after her employment terminated. As Elkin

   was the one who removed the hard copy documents from Savills Studley’s premises, she knew

   that they were acquired through improper means. Furthermore, her secretive and unauthorized

   syncing of her personal Dropbox account to a Savills Studley owned computer in order to upload

   Savills Studley’s files, and her subsequent deletion of the files from her company desktop

   computer, demonstrate her knowledge that these actions were also improper.

          In light of Savills Studley’s strong likelihood of success on the merits of its Defend Trade

   Secrets Act claim, coupled with Elkin’s willful refusal to return the confidential, proprietary and

   trade secret information she took from Savills Studley, preliminary injunctive relief is warranted

   to effectuate the return of Savills Studley’s Company Information, including any and all Savills

   Studley trade secrets Elkin has misappropriated. Therefore, the Court should issue a preliminary

   injunction requiring Elkin to return all of the Company Information and property she stole,

   misappropriated, and/or uploaded without authorization.

          E. Savills Studley is Likely to Succeed on the Merits of Its Colorado Uniform Trade
             Secret Act Claim.

          As with the DTSA, Elkin’s actions in uploading documents to her personal Dropbox

   account, and removing hard copy materials, evidences Savills Studley’s likelihood of success on

   its Colorado Uniform Trade Secret Act (“CUTSA”) claim. CUTSA prohibits misappropriation

                                                  -25-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 26 of 31




   of trade secrets and defines misappropriation as “acquisition of trade secret of another by a

   person who knows or has reason to know that the trade secret was acquired by improper means.”

   Colo. Rev. Stat. §7-74-102(2). The statute defines “trade secret” as “the whole or any portion or

   phase of … confidential business or financial information, listing of names, addresses, or

   telephone numbers, or other information relating to any business or profession which is secret

   and of value” so long as the owner has “taken measures to prevent the secret from becoming

   available to persons other than those selected by the owner to have access thereto for limited

   purposes.” Id. §7-74-102(4). The statute further defines “improper means” to include “theft,

   bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or

   espionage through electronic or other means.” Id. §7-74-102(1).

            In deciding whether something is a trade secret, Colorado courts look to the extent to the

   information is known outside of the business, the extent it is known inside the business, the

   precautions taken to guard the secrecy, the savings and value to the plaintiff in having the

   information as against its competitors, the amount of effort or money expended in obtaining the

   information, and the amount of time and expense it would take for others to acquire and

   duplicate the information. Saturn Sys., Inc. v. Militare, 252 P. 3d 516, 521-22 (Colo. Ct. App.

   2011).    Detailed customer information, client lists, customer contracts, pricing information,

   detailed debtor information, and customer log-in codes are considered to be trade secrets. Id. at

   527.

            The materials in question are similar to those identified as fitting the definition of a trade

   secret in Saturn Systems, and Elkin acquired them through improper actions.               Among the

   documents are client lists, pricing and leasing information, customer proposals, and customer


                                                    -26-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 27 of 31




   information.       As discussed above, the industry that Savills Studley operates in relies on

   information, and companies compete for business using their accumulated knowledge and intel.

   Savills Studley obtained, compiled and created these materials at great expense, and these

   materials create a significant competitive advantage for the company. The secrecy of this

   information is important to Savills Studley and the company takes efforts to maintain its

   confidentiality by maintaining it in secure offices and databases to which a limited number of

   people have access, and through contractual agreements with its employees that limit their

   sharing and use of the information.

          Elkin has acquired these materials through improper actions that exceeded her authority

   and are outside of the scope of her employment with Savills Studley. Elkin did not have

   authority to upload Savills Studley documents to a personal Dropbox and did not have

   authorization to remove the hard copy documents from Savills Studley’s premises. As discussed

   above, taking these actions was a breach of Elkin’s contractual and fiduciary duties to maintain

   confidentiality.

          In light of Savills Studley’s strong likelihood of success on the merits of its Colorado

   Uniform Trade Secrets Act claim, coupled with Elkin’s willful refusal to return the confidential,

   proprietary and trade secret information she took from Savills Studley, preliminary injunctive

   relief is warranted to effectuate the return of Savills Studley’s Company Information, including

   any and all Savills Studley trade secrets Elkin has misappropriated. Therefore, the Court should

   issue a preliminary injunction requiring Elkin to return all of the Company Information, Work

   Product, and/or property she stole, misappropriated, and/or uploaded or exported without

   authorization.


                                                  -27-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 28 of 31




   III.    SAVILLS STUDLEY WILL SUFFER IMMEDIATE AND IRREPARABLE INJURY WHICH MAY
           BE PREVENTED BY ISSUANCE OF A PRELIMINARY INJUNCTION, AND WHICH CANNOT
           BE ADEQUATELY REMEDIED AT LAW.

           Savills Studley has suffered, and will continue to suffer, immediate and irreparable injury

   if the Court does not require Elkin to return the confidential, proprietary, and trade secret

   information and property she stole.       Savills Studley has expended significant resources in

   obtaining and creating this information, which gives it a competitive advantage which, if lost,

   will be impossible to regain. Furthermore, Elkin has already agreed and conceded that Savills is

   suffering irreparable harm as a result of her actions. In the Employment Agreement, Elkin

   expressly “agree[d] that any disclosure or other use of the Company Information in violation of

   the    foregoing   would    be   wrongful     and    would    cause    irreparable    harm   to   the

   Company.” (Employment Agreement ¶ 5.) Elkin has now taken such wrongful actions and

   created such irreparable harm. See Franks, 2018 WL 1973177, at *7 (finding plaintiff employer

   faced real, immediate, and irreparable injury if the employee was not enjoined, where he agreed

   in his employment agreement that breach would irreparably harm the plaintiff).

           Further, there is no plain, speedy, or adequate remedy at law for Savills Studley. “Absent

   a temporary restraining order and preliminary injunction, [Savills Studley] will have to wait for

   the case to be fully litigated before receiving the relief that it deserves. Waiting for a trial could

   take months, if not years.” Id. Waiting years for money damages will not protect Savills Studley

   from Elkin’s use of Savills Studley’s confidential, proprietary, and trade secret information.

   Therefore, in the absence of injunctive relief, the irreparable harm will continue.




                                                   -28-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 29 of 31




   IV.    THE PUBLIC INTEREST FAVORS ISSUANCE OF A PRELIMINARY INJUNCTION.

          Injunctive relief would not adversely affect the public interest. To the contrary,

   injunctive relief would return wrongfully obtained property to its rightful owner and enforce a

   properly valid and enforceable contract. “It is … important for Coloradans to have confidence in

   their contracts and know that they will be enforceable. It is also important for Coloradans o

   know that former employees will not be allowed to steal trade secrets with impunity.” Franks,

   2018 WL 1973177, at *7. As lawful possession of property and enforcement of contractual

   rights are two of the fundamental elements of the legal system, enforcing them through

   injunctive relief would promote the public interest and faith in the judicial branch. See also

   Henrickson, 2009 WL 2169235, at *4 (“Prohibiting [defendants] from using, copying,

   distributing, or destroying information they obtained unlawfully from [plaintiff] would, if

   anything, tend to serve the public interest.”).

   V.     THE BALANCE OF EQUITIES FAVORS A PRELIMINARY INJUNCTION.

          Elkin’s actions have created tremendous damage to Savills Studley from both a monetary

   and intangible standpoint all the while providing Elkin with the benefit of having Savills

   Studley’s valuable Company Information and Work Product in her possession. An injunction

   ordering Elkin to return of the materials to Savills is the only avenue to begin to remedy this

   inequity. Once again, Elkin has agreed and conceded that this is the case. The Employment

   Agreement clearly states that Elkin “agree[s] that the potential harm to the Company of the non-

   enforcement of your obligations under the Confidentiality [and] Work Product…provisions of

   this Agreement outweighs any harm to you due to their enforcement by injunction or

   otherwise.” (Employment Agreement ¶ 9.) Elkin “will suffer no harm that is recognized in law


                                                     -29-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 30 of 31




   if [she] is prohibited from using information to which [she] has no legal right. On the other

   hand, the harm suffered by [Savills Studley] from the theft and unlawful use of this information

   is substantial.” Henrickson, 2009 WL 2169235, at *4. The balance of equities weigh heavily in

   favor of injunctive relief.

   VI.     A PRELIMINARY INJUNCTION WILL PRESERVE THE STATUS QUO PENDING A TRIAL ON
           THE MERITS.

           Injunctive relief in this case will preserve the status quo. “For purposes of an injunction,

   the status quo is the last uncontested status between the parties which preceded the controversy.”

   Franks, 2018 WL 1973177, at *8 (citation and quotation marks omitted). Here, as in Franks,

   before the present controversy, Savills Studley “did not have to worry about” Elkin using or

   disclosing Savills Studley’s confidential, proprietary, and trade secret information in violation of

   Elkin’s contractual and fiduciary obligations. Without an injunction, Elkin will disrupt the status

   quo by diminishing the value of Savills Studley’s confidential, proprietary, and trade secret

   information, and taking away Savills Studley’s competitive advantage. A preliminary injunction

   is therefore necessary to prevent this disruption.

                                            CONCLUSION

           For the foregoing reasons, Plaintiff Savills Studley, Inc. respectfully requests this

   Honorable Court enter an Order: (i) Entry of a Preliminary Injunction, and, upon final

   disposition, entry of a Permanent Injunction against Elkin, requiring Elkin to return all of the

   Company Information, Work Product, and/or property she stole, misappropriated, and/or

   uploaded or exported without authorization; (ii) awarding Savills Studley its attorneys’ fees and

   costs incurred in bringing this motion; and (iii) awarding any other relief this Court deems

   equitable and just.

                                                   -30-
Case 1:18-cv-02887-CMA-NRN Document 2 Filed 11/08/18 USDC Colorado Page 31 of 31




   Dated: November 8, 2018   Respectfully submitted,

                             /s/ Christine A. Samsel
                             Christine A. Samsel, No. 42114
                             BROWNSTEIN HYATT FARBER SCHRECK LLP
                             410 Seventeenth Street, Suite 2200
                             Denver, Colorado 80202
                             Telephone: 303.223.1100
                             Fax: 303.223.1111
                             Email: csamsel@bhfs.com

                             Kari M. Rollins
                             David M. Poell
                             SHEPPARD MULLIN RICHTER & HAMPTON LLP
                             30 Rockefeller Plaza
                             New York, New York 10112
                             Telephone: 212.653.8700
                             Fax: 212.653.8701
                             Email: krollins@sheppardmullin.com
                                   DPoell@sheppardmullin.com

                             Attorneys for Plaintiff Savills Studley, Inc.




                                         -31-
